DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The element, “any of the at least one of the two or more filters BD” does not make sense. Suggestion: delete 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Nakata et al (US 10,429,738).
	Nakata (earlier publication date of 3/30/2017) teaches plurality of filters including at least one polyamide membrane: col. 43, lines 10-16. The polyamide has imidization ratio 1.5 (Table 1). Nakata also teaches that the filters are cartridges, which implies that they have a housing and are wound around a core. See pleated form in col. 20 lines 45-50 and cartridge at col. 41 lines 5-8. Alternately, having the filters made into a usable form like a spiral wound or pleated cartridge in a housing would have been obvious to one of ordinary skill in the art.
Claims 15 and 16 are not patentable – they recite only materials worked upon; claims are for a filter.  MPEP 2115.

Claims 1-2, 4-6, 8, 10-14, and 23-26 are rejected under 35 U.S.C. 102(a1) as anticipated by WO 201/043697, or in the alternative, under 35 USC 103 as being unpatentable over the combination of WO 201/043697 and Nakata et al (US 10,429,738).
The WIPO publication to Kamimura, as is seen in the figure, teaches a closed cycle filtration system having a tank (1), return loop (60), and plurality of filters therebetween. Filter 40 is described as multiple filters having a microfiltration membrane (50 nm or more pore size) and further membranes with pore size 20 nm or less, preferably 1-15 nm, or 1-12 nm, and are made of polyamide, polyimide or fluoropolymer (details on pages 8- 9 of the attached English translation). Filters 32 and 34 are ion exchange filters, particularly, cation exchange with acid groups, for removal metal ions, both upstream and downstream of filter 40. They are also made of polyimide or polyamide-imide (page 8). 

    PNG
    media_image1.png
    378
    558
    media_image1.png
    Greyscale

Number of filters 40: WIPO teaches filter 40 as plurality of filters of varying pore size. That is, filter 40 includes filters of pore size 1-15 or 10-12 nm, and coarse filters having pore sizes 50 nm or more.
Positioning of the filters: MPEP 2144.04-VI makes rearrangement or positioning of parts as prima facie obvious. It is common knowledge and obvious to one of ordinary skill that coarse filters are placed upstream of fine filters to efficiently capture particles of various sizes. Thus arranging filters in decreasing size in series from upstream to downstream is obvious. Placing a finer filter upstream and a coarser filter downstream is unproductive because the coarser filter becomes useless and the finer filter plugs up faster – common sense.
Location of a recirculation line with respect to a coarser filter: while the WIPO shows the tank as upstream of all filters in the recirculation loop, it would have been obvious to one of ordinary skill to place coarser filters upstream of the recirculation loop to avoid (1) particulate matter back-flowing into the tank, and (2) reduce the pumping volume and pressure in recirculation to a minimum necessary to provide the minimum h9old-up required, while keeping the fluid clean.
Filter 50 is for organic impurities removal, which are characterized as having smaller pores (3nm or less), and other details (see pages 9-11). This and other filters also have hydrophilic groups (example, cellulose in filter 50; acid groups in filters 32 and 34, carboxy group in filter 40).
Claims 15 and 16 are directed at the material worked upon, and the filters in the references are intended for and capable of filtering such solutions.
Thus the filters A, BD, and BU are covered by this WIPO reference. Thus claims 1 and 3-16 are anticipated. 
For claim 2, the imidization ratio (which determines  the degree of which the polyimide is formed) is not taught by WIPO, but as seen in Nakata, it can be 1.5 (col. 24 lines 33-38, col. 60, line 45 and table 1).  It would have been obvious to one of ordinary skill to look up the literature for missing information, if such information is deemed relevant for making and using the apparatus of WIPO.

Alternate rejection: Teaching of Nakata, as shown in rejection 1, does not have the details of arrangements of the plurality if filters. The WIPO teaches such arrangements for the filtration of organic solvents. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of WIPO and common sense in the teachings of Nakata because one would look up relevant literature for obtaining missing information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777